UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2403


LACRECIA LEGG, as Administratrix of the Estate
of Mark Sutphin Hanna; MARK SUTPHIN HANNA,

                                            Plaintiffs - Appellants,

          versus

KLLM, INCORPORATED, a Texas corporation;
GUSTAVO JIMENEZ, d/b/a Southwest Freightlines,
a Texas corporation; KEITH JAMES PIERCE, an
individual; MANUEL HERNANDEZ MEDRANO, an
individual,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Robert C. Chambers,
District Judge. (CA-05-540)


Submitted:   October 11, 2006             Decided:   November 6, 2006


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anne E. Shaffer, Charleston, West Virginia; Kimberly E. Williams,
WHITEMAN BURDETTE, P.L.L.C., Charleston, West Virginia, for
Appellants.    Thomas V. Flaherty, Jaclyn A. Bryk, FLAHERTY,
SENSABAUGH & BONASSO, P.L.L.C., Charleston, West Virginia; Neva G.
Lusk, Jill C. Bentz, SPILMAN, THOMAS & BATTLE, P.L.L.C.,
Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              LaCrecia Legg, as personal representative of the estate

of   Mark    Sutphin   Hanna,   appeals   the   district   court’s   partial

judgment order in favor of KLLM, Inc., and Keith James Pierce in

this wrongful death action.          The district court ordered that

judgment should be entered without delay.*            See Fed. R. Civ. P.

54(b).      Although neither Legg, KLLM, nor Pierce has challenged the

district court’s apparent certification of this appeal under Rule

54(b), we must consider sua sponte the issue of whether the court’s

entry of final judgment was warranted because it involves the scope

of our jurisdiction.      See Snowden v. CheckPoint Check Cashing, 290

F.3d 631, 635 (4th Cir. 2002) (“[W]hen our appellate jurisdiction

is in doubt, we must sua sponte raise and address the matter.”).

We dismiss the appeal for lack of jurisdiction.

              Certification pursuant to Rule 54(b) is disfavored in

this circuit.       Braswell Shipyards, Inc. v. Beazer East, Inc.,

2 F.3d 1331, 1335 (4th Cir. 1993).          In certifying an appeal, the

district court must determine “whether there is no just reason for

the delay in the entry of judgment.”            Id.   Although we have set

forth factors a court should consider in making such determination,

id. at 1335-36, the district court did not address any of those

factors in its order. “The expression of clear and cogent findings



      *
      Legg’s action against the remaining defendants has been
stayed by the district court pending resolution of this appeal.

                                    - 2 -
of   fact    is   crucial”      for   appellate    review       of   the     court’s

certification decision.         Id. at 1336.

             Because   the   district     court    did    not     set      forth   its

rationale in ordering that judgment against KLLM and Pierce be

entered     without    delay,    we   dismiss     the    appeal      for    lack   of

jurisdiction. See id. at 1335-36; see also Curtiss-Wright Corp. v.

Gen. Elec. Corp., 446 U.S. 1, 10 (1980).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                           DISMISSED




                                      - 3 -